Case: 1:17-cv-02350 Document #: 193 Filed: 10/23/18 Page 1 of 1 PageID #:3406

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Wendy Lee Sulda
                                       Plaintiff,
v.                                                        Case No.: 1:17−cv−02350
                                                          Honorable Manish S. Shah
www.shippingquest.com, et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 23, 2018:


        MINUTE entry before the Honorable Manish S. Shah: Motion hearing held. For
the reasons stated in open court, attorneys Steven N. Fritzshall and Brad J. Pawloski's
motion to withdraw as attorney for all defendants [188] is granted. Steven N. Fritzshall
and Brad J. Pawloski are terminated as counsel of record for all defendants. For the
reasons stated in open court, Plaintiff Wendy Lee Sulda's motions to seal document [181],
for preliminary injunction [171], and to appoint receiver [170] are denied. The clerk is
directed to remove the sealed filing [179] from the docket, and plaintiff shall file a public
document with appropriate redactions. Plaintiff Sulda's motion for joinder [190] is taken
under advisement. No appearance is necessary on the motion hearing set for 10/30/2018 at
9:45 a.m. Notices mailed. (jk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
